department of the treasury internal_revenue_service washington d c date number release date office symbols cc dom fs p si case number uilc tl-n-7490-99 memorandum for northern california district_counsel cc w r nca sf attn laurel robinson from deborah a butler assistant chief_counsel field service subject sec_43 eor credit internal_revenue_service national_office field_service_advice this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend x year year year issue s w hether sufficient facts have been provided to our office to determine whether costs associated with preparing and using steam and co2 as tertiary injectants are deductible under any provision of the code other than sec_193 for purposes of sec_43 conclusion that issue together with the issue of whether any other provision permits the credit requires further factual refinement before any definitive conclusions can be reached facts x corporation hereinafter x claimed tax_credits for various costs incurred in connection with enhanced oil recovery hereinafter eor projects under internal_revenue_code hereinafter i r c sec_43 for the taxable_year sec_1 through and for subsequent audit cycles the credit claimed equaled percent of x’s reported qualified eor costs x included tertiary_injectant_expenses related to eor projects in computing the credit these expenses were incurred by x’s conventional steam plants and co-generation plants in connection with the use of steam-drive and or cyclic-steam injection in the eor projects other expenses at issue are related to the purchase and injection of co2 in eor projects x uses both cyclic steam and steam flood methods steam is generated in the field by both dedicated steam generation plants and by cogeneration plants x uses water obtained during oil production formation water the steam plants that convert the water to steam burn purchased natural_gas the monthly operating costs of generating the steam including fuel labor plant maintenance water recycling and utilities are allocated pro_rata to the volume of steam measured in equivalent barrels of water steam costs form the basis for x’s reported eor credit calculations for tax_year sec_1 to x uses carbon dioxide injection in other fields x purchases the carbon dioxide from a third party purchased carbon dioxide cost as well as the cost of recycling previously injected co2 are allocated pro_rata to the quantity of gas injected into each project well during the course of the year these injected gas costs also form the basis for x’s reported eor credit x does not include the costs associated with injecting water into each well after each dioxide injection cycle in the eor credit computations finally x uses water flooding in many of its fields in one field the water flood project involved the completion of over water injection wells through year that coupled with extensive reservoir fracturing was expected to increase production x treats all costs associated with operating the water flooding injection wells including separation and recycling of produced water as currently deductible for tax purposes and partly capital expenditures and partly current expenses for book purposes the service doubts that certain costs relating to the generation of steam the injection and recycling of co2 and the injection and recycling of water including the costs of fuel labor plant maintenance water recycling and utilities constitute sec_193 qualified_tertiary_injectant_expenses the service has tentatively concluded that all of these costs are properly deductible under sections of the code other than sec_193 for purposes of sec_43 and that no other provision of sec_43 permits these expenditures to be treated as qualified enhanced recovery costs law and analysis sec_38 allows a business_credit against income_tax sec_38 and sec_43 extend the credit to qualified_enhanced_oil_recovery_costs hereafter the eor credit qualified eor costs include amounts paid_or_incurred for property which is an integral part of a qualified_enhanced_oil_recovery_project and which may be depreciated or amortized intangible_drilling_and_development_costs paid_or_incurred in connection with a qualified_enhanced_oil_recovery_project and for which an election may be made under sec_263 and qualified_tertiary_injectant_expenses incurred in connection with a qualified_enhanced_oil_recovery_project for which a deduction is allowed under sec_193 sec_43 revrul_70_354 1970_2_cb_50 provides that the cost of recoverable gas utilized for pressure maintenance and in a miscible displacement process is a capital_expenditure similarly revrul_73_377 1973_2_cb_84 provides that the cost of the unrecoverable portion of such gas also is capitalizable and recoverable as a depreciable asset w hether the rationale of these rulings is applicable to self created non-hydrocarbon tertiary injectants would affect the eligibility of such costs for sec_43 treatment under sec_43 this determination has not been definitively made by our office if it is determined however by analogy that the rulings are applicable to the costs at issue a determination would be required as to what portion of the injectants are recovered and what portion of the injectants are unrecovered as well as the respective costs of each portion in addition whether all or part of the expenditures at issue are eligible for sec_43 treatment under either the second or third categories listed in the statute similarly is primarily a factual issue furthermore whether the expenditures may be necessary business_expenses deductible under sec_162 is also a factual question resolving these factual issues will require application of the facts to the legal principles that govern accordingly we address the legal predicate for each contending theory so that the underlying facts can establish the appropriate legal theory to be followed as stated above a credit is available for intangible developments costs paid_or_incurred in connection with a qualified_enhanced_oil_recovery_project and for which an election may be made under sec_263 although sec_263 generally requires that costs for permanent improvements or betterments eg development costs must be capitalized sec_263 allows a taxpayer to elect to deduct currently intangible_drilling_and_development_costs incurred for oil gas and geothermic wells sec_1_263_c_-1 incorporates sec_1_612-4 for the purposes of this election sec_1_612-4 provides that intangible_drilling_and_development_costs incurred by an operator in the development of oil_and_gas_properties at the option of the operator may be chargeable to capital or to expense this option applies to all expenditures made by an operator for wages fuel repairs hauling supplies etc incident to and necessary for the drilling of wells and the preparation of wells for the production of oil or gas significant questions have arisen in the past as to when development ends for instance drilling of injection wells in some circumstances has been determined to be a development activity 41_bta_952 injection wells idc nonacq on other grounds 1940_2_cb_13 on the other hand the tax_court indicated in 39_tc_482 aff’d 339_f2d_706 th cir that a water flooding program is largely a production activity and cannot be capitalized this is because ordinary efforts to increase the rate of production of hydrocarbons are treated as normal expenses of the current business cycle deductible under sec_162 thus a preliminary question in this case is whether any portion of the expenditures in issue constitute intangible_drilling_and_development_costs that would be subject_to the election under sec_263 this would be the case if the costs do not merely assist in the production of existing recoverable petroleum but in addition significantly increase the amount of recoverable reserves w hether the expenses are subject_to the sec_263 option cannot be determined on the basis of the limited facts provided our office and thus factual refinement is required for a definitive resolution of the ultimate issues respecting the appropriateness of the taxpayer’s utilization of the sec_43 credit in that regard the following question must be answered whether such expenses were paid_or_incurred in connection with a qualified_enhanced_oil_recovery_project to qualify as such a project the project must involve the application in accordance with sound engineering principles of one or more tertiary recovery methods as defined by sec_193 which can reasonably be expected to result in more than an insignificant amount of crude_oil which will ultimately be recovered sec_43 if the tertiary methods at issue here result in significant increases in ultimate recoverable reserves they would arguably constitute idc and be eligible for the sec_43 credit resolution of these factual questions also determines whether the expenditures may be deducted under sec_193 sec_193 allows a deduction for qualified_tertiary_injectant_expenses sec_1_193-1 provides that the deduction is allowed the later of the taxable_year the injectant is injected or the taxable_year the expenses are paid_or_incurred sec_193 defines the term qualified_tertiary_injectant_expenses to mean any cost paid_or_incurred whether or not chargeable to capital_account for any tertiary_injectant other than a recoverable hydrocarbon which is used as part of a tertiary_recovery_method additionally sec_193 defines the term tertiary_recovery_method to include any method which is described in subparagraphs through of sec_212 c of the date energy regulations as defined by section b c as in effect before its repeal w e note that steam injectants and carbon dioxide injectants are described in subparagraphs and of sec_212 most significantly sec_193 provides that no deduction shall be allowed under sec_193 with respect to any expenditure with respect to which the taxpayer has made an election under sec_263 or with respect to which a deduction is allowed_or_allowable under any other provision of chapter of the code thus if the expenses in issue are deductible as intangible_drilling_and_development_costs under sec_263 no deduction is allowable under sec_193 however the expense may qualify under sec_43 in this circumstance even though the expense would fail to qualify for a credit under sec_43 similarly it must be established whether the cogeneration plant product and the co2 are held as inventory for the current business cycle recycled and reused and or disposed of during the current business cycle resolution of those factual questions may allow this office to opine whether the co2 and cyclic steam are separate assets produced by x whose costs of creation are subject_to capitalization in the event those costs are treated as capital expenditures they may in turn be treated as sec_193 expenses even though subject_to capitalization case development hazards and other considerations if the expenses in issue are subject_to capitalization under sec_263 and or 263a they might then be deducted under sec_193 since that provision allows capitalized expenses to be deducted this would at first blush apparently entitle taxpayer to the sec_43 credit for sec_193 expenses however sec_263a may require some of the expenses to be capitalized to inventory since some of the costs arguably are capitalized to inventory they would undoubtedly be treated as cost_of_goods_sold and reduce gross_receipts arguably such costs are in the nature of deductions in the ordinary business cycle for purposes of sec_193 expenses which may be deducted in the same taxable_year as the injection under a code provision other than sec_193 do not qualify as sec_193 expenses subject_to the sec_43 credit see sec_193 and sec_43 taxpayer’s likely response would be that cost_of_goods_sold is not a deduction within the meaning of sec_162 but is an amount subtracted from gross_receipts in the determination of the taxpayer’s gross_income 69_tc_477 aff’d 630_f2d_670 th cir 106_tc_268 see also sec_1_61-3 which defines income for mining business purposes as total sales less cost_of_goods_sold including actual inventory costs taxpayer may rely on sec_193 for the proposition which states that an expense is a qualified_tertiary_injectant_expense deductible under sec_193 whether or not any cost is chargeable to a capital_account sec_193 this would tend to support its argument that the phrase deduction under any other provision was not intended to refer to reductions for cost_of_goods_sold in addition the legislative_history for sec_193 supports a broad reading of the statute explaining that expenditures_for tertiary injectants generally are deductible under sec_193 in the year to which the tertiary substance is injected into the reservoir senate report 1980_3_cb_216 states that s uch tertiary injectants generally would include those used in a qualified tertiary enhanced recovery project as defined under the windfall profit tax and which the taxpayer establishes are tertiary injectants the only limitation appearing in the senate report is that tertiary injectants may not include hydrocarbon injectants the conference agreement followed the senate amendment and stated this treatment is not elective h_r no 1980_3_cb_312 thus the legislative_history would tend to support treating a capitalized cost as a sec_193 expense additionally if the facts establish that the costs are deductible under sec_263 the service may never even be required to reach the capitalization issue both sec_263 and sec_263a explicitly except idc from capitalization and sec_43 in turn treats intangible_drilling_and_development_costs incurred in connection with a qualified_enhanced_oil_recovery_project as subject_to the sec_43 credit see also sec_1_263a-1 and sec_1_263a-13 thus if a definitive resolution of the issue is required however we believe the facts should be thoroughly documented agreement as to such facts should be obtained from the taxpayer and a request for technical_advice from our office should be made your office may wish to assist examination in preparing such technical_advice request by providing them with a thorough understanding of the factual patterns which would support one or more of the possible legal approaches outlined in this memorandum if you have any further questions please call patrick putzi by special counsel natural_resources passthroughs special industries branch field service division
